Exhibit 10.1

 

 

 

MIRANT CORPORATION

2006 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

As amended August 7, 2008

 

 

 

-1-



--------------------------------------------------------------------------------

MIRANT CORPORATION

2006 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1. PURPOSE. The purpose of the Mirant Corporation 2006 Non-Employee Directors
Compensation Plan is to retain, compensate, and attract highly-qualified
individuals who are not employees of Mirant Corporation or any of its
subsidiaries or affiliates for service as members of the Board by providing them
with competitive compensation and an ownership interest in the Common Stock of
the Company. The Company intends that the Plan will benefit the Company and its
stockholders by allowing Non-Employee Directors to have a personal financial
stake in the Company through an ownership interest in the Common Stock and will
closely associate the interests of Non-Employee Directors with that of the
Company’s stockholders.

1.2. ELIGIBILITY. Non-Employee Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. Unless the context clearly indicates otherwise, the following
terms shall have the following meanings:

“Quarterly Retainer” means the Base Quarterly Retainer and the Supplemental
Quarterly Retainers.

“Base Quarterly Retainer” means the quarterly retainer (excluding expenses)
payable by the Company to a Non-Employee Director pursuant to Section 5.1 hereof
for service as a director of the Company (i.e., excluding any Supplemental
Quarterly Retainer); as such amount may be changed from time to time.

“Board” means the Board of Directors of the Company.

“Calendar Year” means the twelve month period ending on December 31 of each
year.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” means Mirant Corporation, a Delaware corporation.

“Disability” means any illness or other physical or mental condition of a
Non-Employee Director that renders him or her incapable of performing as a
director of the Company, or any medically determinable illness or other physical
or mental condition

 

-2-



--------------------------------------------------------------------------------

resulting from a bodily injury, disease or mental disorder which, in the
judgment of the Board, is permanent and continuous in nature. The Board may
require such medical or other evidence as it deems necessary to judge the nature
and permanency of a Non-Employee Director’s condition.

“Effective Date” means October 1, 2008.

“Election Form” means a form (electronic or otherwise), in the form prescribed
by the Corporate Secretary from time to time, pursuant to which a Non-Employee
Director elects to defer some or all of his or her Quarterly Retainer pursuant
to the Mirant Deferred Compensation Plan.

“Eligible Participant” means any person who is a Non-Employee Director on the
Effective Date or becomes a Non-Employee Director while this Plan is in effect;
except that during any period a director is prohibited from participating in the
Plan by his or her employer or otherwise waives participation in the Plan, such
director shall not be an Eligible Participant.

“Fair Market Value” means the closing price of the Common Stock reported on the
principal exchange on which the Common Stock is then listed or admitted for
trading, on the applicable date (or, if the Common Stock was not traded on such
date, then on the last preceeding date on which the Common Stock was traded).

“Lead Independent Director” means the Non-Employee Director who has been
designated by the Board as the Lead Independent Director for the Plan Year in
question. The Board may change the designation of Lead Independent Director from
time to time.

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any of its subsidiaries or affiliates.

“Omnibus Incentive Plan” means the Mirant Corporation 2005 Omnibus Incentive
Plan, or any subsequent omnibus compensation plan approved by the Company’s
stockholders Board and designated as the Omnibus Incentive Plan for purposes of
this Plan.

“Plan” means this Mirant Corporation 2006 Non-Employee Directors Compensation
Plan, as amended from time to time.

“Plan Year” means the twelve-month period ending on June 30 of each year.

“Restricted Stock Units” represent the right to receive shares of Common Stock,
on a one-for one basis, upon termination of service from the Board; provided
that applicable vesting provisions are satisfied. Restricted Stock Units granted
under this Plan to Eligible Participants will be subject to forfeiture and
transfer restrictions set forth in Article 6.

 

-3-



--------------------------------------------------------------------------------

“Supplemental Quarterly Retainer” means the quarterly retainer (excluding
expenses) payable by the Company to a Non-Employee Director pursuant to
Section 5.2 hereof for service as Lead Independent Director or as a chair of a
committee of the Board, as such amount may be changed from time to time.

ARTICLE 3

ADMINISTRATION

3.1. ADMINISTRATION. The Plan is intended to reflect the program for
compensation of the Company’s Non-Employee Directors as determined from time to
time by the Board. The Plan shall be administered by the Compensation Committee
of the Board (the “Compensation Committee”). Subject to the provisions of the
Plan, the Compensation Committee shall be authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan. The Compensation Committee’s interpretation of the Plan, and all
actions taken and determinations made by the Compensation Committee pursuant to
the powers vested in it hereunder, shall be conclusive and binding upon all
parties concerned including the Company, its stockholders and persons granted
awards under the Plan. The Compensation Committee hereby appoints the Corporate
Secretary to carry out the ministerial functions of the Plan, but the Corporate
Secretary shall have no other authority or powers of the Compensation Committee.

3.2. RELIANCE. In administering the Plan, the Compensation Committee may rely
upon any information furnished by the Company, its public accountants and other
experts. No individual will have personal liability by reason of anything done
or omitted to be done by the Company or the Board, or the Compensation Committee
in connection with the Plan. This limitation of liability shall not be exclusive
of any other limitation of liability to which any such person may be entitled
under the Company’s certificate of incorporation or otherwise.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 4

SOURCE OF SHARES

4.1. SOURCE OF SHARES FOR THE PLAN. The Restricted Stock Units and shares of
Common Stock that may be issued pursuant to the Plan shall be issued under the
Omnibus Incentive Plan, subject to all of the terms and conditions of the
Omnibus Incentive Plan. The terms contained in the Omnibus Incentive Plan are
incorporated into and made a part of this Plan with respect to Restricted Stock
Units granted pursuant hereto and any such awards shall be governed by and
construed in accordance with the Omnibus Incentive Plan. In the event of any
actual or alleged conflict between the provisions of the Omnibus Incentive Plan
and the provisions of this Plan, the provisions of the Omnibus Incentive Plan
shall be controlling and determinative. This Plan does not constitute a separate
source of shares for the grant of the equity awards described herein.

ARTICLE 5

CASH COMPENSATION

5.1. BASE QUARTERLY RETAINER. Each Eligible Participant shall be paid a Base
Quarterly Retainer for service as a director during each Plan Year. The amount
of the Base Quarterly Retainer shall be established from time to time by the
Board. Until changed by the Board, the Base Quarterly Retainer shall be $20,625
for each Non-Employee Director. A pro-rata Base Quarterly Retainer will be paid
to any Eligible Participant who joins the Board on a date other than the
beginning of a calendar quarter, based on the number of full or partial calendar
months between the date such Non-Employee Director joined the Board and the
first day of the following quarter (with credit for a full month being given
where the Non-Employee Director served for more than 15 days in such month). The
Base Quarterly Retainer shall be paid quarterly in arrears in January, April,
July and October of each Calendar Year.

 

5.2. SUPPLEMENTAL QUARTERLY RETAINER.

(a) Supplemental Quarterly Retainer for Committee Chairs. Any Non-Employee
Director who serves as the chair of a committee of the Board shall be paid a
Supplemental Quarterly Retainer, payable quarterly in arrears in January, April,
July and October of each Plan Year. The amount of the Supplemental Quarterly
Retainer shall be established from time to time by the Board. Until changed by
the Board, the Supplemental Quarterly Retainer for each full calendar quarter
shall be as follows:

 

Committee

   Amount          

Audit Committee

   $ 5,000      

Compensation Committee

   $ 2,500      

Nominating and Governance Committee

   $ 2,500      

A prorata Supplemental Quarterly Retainer will be paid to any Non-Employee
Director who becomes the chair of a committee of the Board on a date other than
the beginning of

 

-5-



--------------------------------------------------------------------------------

a calendar quarter, based on the number of full or partial calendar months
served in such position during the quarter (with credit for a full month being
given where the Non-Employee Director served in such position for more than 15
days in such month).

(b) Supplemental Quarterly Retainer for Service as Lead Independent Director. In
addition to the Base Quarterly Retainer and any Supplemental Quarterly Retainer
for service as chair of a Board committee, the Lead Independent Director shall
be paid an additional Supplemental Quarterly Retainer for service as Lead
Independent Director during each Plan Year, payable at the same times as the
Supplemental Quarterly Retainer is paid pursuant to Section 5.2(a). The amount
of such Supplemental Quarterly Retainer shall be established from time to time
by the Board. Until changed by the Board, the special additional Supplemental
Quarterly Retainer for the Lead Independent Director for a full calendar quarter
shall be $5,000. A prorata payment will be paid to any Non-Employee Director who
becomes the Lead Independent Director on a date other than the beginning of a
calendar quarter, based on the number of full or partial calendar months served
in such position during the quarter (with credit for a full month being given
where the Non-Employee Director served as Lead Independent Director for more
than 15 days in such month).

5.3. TRAVEL EXPENSE REIMBURSEMENT. All Non-Employee Directors shall be
reimbursed for reasonable travel expenses in connection with attendance at
meetings of the Board and its committees, or other Company functions at which
the Chief Executive Officer requests the Non-Employee Director to participate.

5.4 EDUCATION EXPENSE REIMBURSEMENT. All Non-Employee Directors shall be
reimbursed for reasonable travel and tuition expenses in connection with
attendance at director educational seminars; provided that such seminars are
accredited by Institutional Shareholders Services and directors shall limit
these educational expenses to $5,000.00 per Plan Year.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 6

EQUITY COMPENSATION

6.1. RESTRICTED STOCK UNITS.

(a) Annual Grant of Restricted Stock Units. Subject to share availability under
the Omnibus Incentive Plan, on the day following each annual meeting of the
Company’s stockholders, each Eligible Participant in service on that date will
receive an award of $82,500 in value of Restricted Stock Units. The number of
Restricted Stock Units so awarded to each Eligible Participant shall be
determined by dividing $82,500 by the Fair Market Value of the Common Stock on
the date of grant and rounding up to the nearest whole share.

(b) Terms and Conditions of Restricted Stock Units. Restricted Stock Units
granted under this Section 6.1 shall be subject to the terms and conditions
described below and of the Omnibus Incentive Plan.

 

  (i) Crediting and Settlement of Restricted Stock Units. The Restricted Stock
Units shall be credited to a bookkeeping account maintained by the Company on
behalf of the Non-Employee Director and, to the extent then vested, shall be
settled in (converted to) shares of Common Stock on the date of the Non-Employee
Director’s termination of service as a director of the Company (in any
capacity). No shares of Common Stock will be issued until the settlement date,
at which time the Company agrees to issue shares of Common Stock to the
Non-Employee Director (at the conversion rate of one share of Common Stock for
each vested Restricted Stock Unit).

 

  (ii) Transfer Restrictions. The Restricted Stock Units may not be sold,
transferred, exchanged, assigned, pledged, hypothecated or otherwise encumbered
to or in favor of any party other than the Company, or be subjected to any lien,
obligation or liability of the grantee to any other party other than the
Company.

 

  (iii) Award Agreement. Restricted Stock Unit awards shall be evidenced by a
written Award Agreement between the Company and the Non-Employee Director, which
shall include a vesting schedule, and such other terms and conditions, not
inconsistent with the Plan or the Omnibus Incentive Plan, as may be specified by
the Compensation Committee.

 

  (iv) Rights as Stockholder. A Non-Employee Director shall not have voting,
dividend or any other rights as a stockholder of the Company with respect to the
Restricted Stock Units. Upon conversion of the Restricted Stock Units into
shares of Common Stock, the Non-Employee Director will obtain full voting,
dividend and other rights as a stockholder of the Company.

 

-7-



--------------------------------------------------------------------------------

ARTICLE 7

DEFERRAL OF COMPENSATION

7.1. ELECTION TO DEFER UNDER THE MIRANT CORPORATION DEFERRED COMPENSATION PLAN.

(a) Annual Election to Defer. A Non-Employee Director may elect to defer (i) any
portion of his or her Base Quarterly Retainer, (ii) any portion of his or her
Supplemental Quarterly Retainer for service as a Committee Chair, and (iii) any
portion of his or her Supplemental Quarterly Retainer for service as Lead
Independent Director, pursuant to the Mirant Corporation Deferred Compensation
Plan. A Non-Employee Director who wishes to defer compensation under this
Section 7.1 must irrevocably elect to do so by delivering a valid Election Form
(which delivery may be by electronic or other means approved by the Corporate
Secretary) by the December 31 preceding the commencement of the applicable
Calendar Year (or within 30 days after a Non-Employee Director first joins the
Board). For example, in order to defer compensation payable for the Calendar
Year beginning January 1, 2009, the Election Form must be received on or before
December 31, 2008. A Non-Employee Director’s participation in this Section 7.1
of the Plan will be effective as of the first day of the quarter beginning after
the Non-Employee Director’s Election Form has been effectively delivered (or
immediately, in the case of a Non-Employee Director making such election within
30 days after first joining the Board). The deferral Election Form delivered by
the Non-Employee Director will become irrevocable as of December 31 for the
coming Calendar Year (or immediately when made, in the case of a Non-Employee
Director making such election within 30 days after first joining the Board).

(b) Deferral Election. If an Eligible Participant fails to deliver a new
Deferral Election prior to December 31 of a Calendar Year indicating an election
to change or cease deferrals for the next Calendar Year, the Deferral Election
in effect during the current Calendar Year shall become irrevocable as of
December 31 of that year and continue in effect during the next Calendar Year.

ARTICLE 8

AMENDMENT, MODIFICATION AND TERMINATION

8.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Compensation
Committee may terminate or suspend the Plan at any time, without stockholder
approval. The Board or the Compensation Committee may amend the Plan at any time
and for any reason without stockholder approval; provided, however, that the
Board or Committee may condition any amendment on the approval of stockholders
of the Company if such approval is necessary or deemed advisable with respect to
tax,

 

-8-



--------------------------------------------------------------------------------

securities or other applicable laws, policies or regulations. Except as provided
in Section 9.1, no termination, modification or amendment of the Plan may,
without the consent of a Non-Employee Director, adversely affect a Non-Employee
Director’s rights under an award granted prior thereto.

ARTICLE 9

GENERAL PROVISIONS

9.1. ADJUSTMENTS. The adjustment provisions of the Omnibus Incentive Plan shall
apply with respect to awards of Restricted Stock Units outstanding or to be
granted pursuant to this Plan.

9.2. DURATION OF THE PLAN. The Plan shall remain in effect through the Plan Year
ending in 2015, unless terminated earlier by the Board or the Compensation
Committee.

9.3. EXPENSES OF THE PLAN. The expenses of administering the Plan shall be borne
by the Company.

 

-9-



--------------------------------------------------------------------------------

9.4. STATUS OF THE PLAN. The provisions of Article 7 of the Plan are intended to
be a nonqualified, unfunded plan of deferred compensation under the Internal
Revenue Code of 1986, as amended. Plan benefits shall be paid from the general
assets of the Company or as otherwise directed by the Company. A participant
shall have the status of a general unsecured creditor of the Company with
respect to his or her right to receive Common Stock or other payment upon
settlement of the Restricted Stock Units granted under the Plan. No right or
interest in the Restricted Stock Units shall be subject to the claims of
creditors of the Non-Employee Director or to liability for the debts, contracts
or engagements of the Non-Employee Director, or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that nothing
in this Plan shall prevent transfers by will or by the applicable laws of
descent and distribution. To the extent that any participant acquires the right
to receive payments under the Plan (from whatever source), such right shall be
no greater than that of an unsecured general creditor of the Company.
Participants and their beneficiaries shall not have any preference or security
interest in the assets of the Company other than as a general unsecured
creditor.

9.5. EFFECTIVE DATE. The Plan was originally adopted by the Compensation
Committee on May 8, 2006, to be effective as of January 3, 2006. The Plan was
subsequently amended by the Compensation Committee and the Board of Directors on
August 7, 2008, to be effective as of October 1, 2008.

 

MIRANT CORPORATION By:   /s/ Julia A. Houston  

Julia A. Houston

Senior Vice President, Deputy General Counsel and Secretary

 

 

-10-